Exhibit 10.10
 
LICENSE AND COOPERATION AGREEMENT
 
THIS LICENSE AND COOPERATION AGREEMENT (this "Agreement"), effective as of March
31, 2010 (the "Effective Date"), is entered into by and among, on the one hand,
Cord Blood America, Inc., a Florida corporation ("CBAI"), having a place of
business at 1857 Helm Drive, Las Vegas, NV 89119, and on the other hand, AXM
Pharma, Inc., a Nevada corporation, having a place of business at 20955
Pathfinder Road, Suite 100, Diamond Bar, CA 91765 ("AXM Pharma") and Newco, a
limited liability company organized under the laws of the Peoples Republic of
China which is a wholly owned subsidiary of AXM Pharma and which has a place of
business at No 2, Feiyun Road, Hunnan New District, Shenyang, China 10168
("Newco" and, together with AXM Pharma, "AXM"),with respect to the following
facts:
 
WITNESSETH:
 
CBAI is engaged in the collection, processing, testing and preservation of
umbilical cord blood (the "Cord Blood Business"). CBAI possesses certain
technologies, including know-how, related to the collection, processing, testing
and storage of umbilical cord blood;
 
AXM is engaged in the production, marketing and distribution of pharmaceutical
and nutraceutical products in China;
 
CBAI and AXM believe that by working together they can develop a Cord Blood
Business in China.
 
In order to pursue such business, AXM desires to obtain, and CBAI is willing to
grant to AXM, an exclusive license in the Territory to use CBAPs Proprietary
Know-how for the development of Cord Blood Business, in accordance with the
terms and conditions, and subject to the limitations, of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
 
1.      DEFINITIONS.
 
1.1 "Adjusted Issued and Outstanding Shares" shall mean the number of ordinary
shares of Newco which are issued and outstanding.
 
1.2 "Affiliate"" shall have the meaning set forth in Rule 405 promulgated under
the Securities Act of 1933.
 
1.3 "Agreement" shall have the meaning set forth in the Preamble.
 
1.4 "Arbitral Tribunal" shall have the meaning given to it in Section 13.2 of
this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
1.5     "AXM" shall have the meaning given to it in the Preamble.
 
1.6           "AXM Pharma" shall have the meaning given to it in the Preamble.
 
1.7 "CBAI" shall have the meaning given to it in the Preamble.
 
1.8 "CBAI's Proprietary Know-how" shall mean all of CBAI's know-how related to
the collection, processing, testing and preservation of stem cells from
umbilical cord blood or other sources.
 
1.9 "Confidential Information" shall mean trade secrets or confidential
proprietary information of CBAI or AXM which may be exchanged between the
parties at any time and from time to time during the term of this Agreement.
Information shall not be considered confidential to the extent that it (a) is
publicly disclosed through no fault of any party hereto, either before or after
it becomes known to the receiving party; (b) was known to the receiving party
prior to the date of this Agreement, which knowledge was acquired independently
and not from another party hereto (or such party's employees), to the extent
that the receiving party can show documentary evidence of such knowledge; (c) is
subsequently disclosed to the receiving party in good faith by a third party who
has a right to make such disclosure; (d) has been published by a third party as
a matter of right, subject to the prior written consent of such 3 rd party if
required .
 
1.10 "Contract Services" shall mean and all business services provided by AXM,
its successors, assigns, Affiliates and sub licensees, in connection with or
pertaining to the collection, processing, testing and preservation of umbilical
Cord Blood
 
1.11 "Cord Blood Business" shall have the meaning given to it in
the Recitals,
 
1.12           "Effective Date" shall have the meaning given to it in the
Preamble.
 
1.13 "Improvements and Enhancements" to the Contract Services shall mean and
include any and all Inventions, and any and all changes, modifications and
amendments to either party's know-how which: (i) improve the performance or
efficacy of the Contract Services; (ii) reduce any side effects, drug
interactions or other adverse effects of the Contract Services; or (iii) reduce
the cost and/or increase the efficiency or productivity of the manufacturing and
production processes for the Contract Services.
 
1.14 "Inventions" shall mean and include any and all inventions and discoveries
which are, or may be, patentable or otherwise protectable under the patent or
other intellectual property laws within the Territory, which relate to the
Contract Services, and which are conceived, discovered or reduced to practice
during the continuance of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
1.15 ""Minimum Royalties" shall have the meaning given to it in Section 4.3 of
this Agreement.
 
1.16 "Net Revenues" shall mean the gross amount received by AXM, or its
Affiliates and sub-licensees, or any of them, on all sales of Contract Services,
less (i) discounts actually allowed, (ii) credits for claims, allowances,
retroactive price reductions, (iii) duties, transportation and insurance, sales
taxes or other governmental charges actually paid in connection with provision
of Contract Services (but excluding what are commonly known as income taxes and
value-added taxes). The provision of Contract Services by AXM to any Affiliate
which is a reseller or vendor of such services and whose financial statements
are consolidated with the financials of AXM Pharma under U.S. GAAP, shall be
excluded, and only the subsequent provision of such Contract Services by such
Affiliates to unrelated parties shall be deemed Net Revenues hereunder.
 
1.17 "Newco" shall have the meaning given to it in the Preamble.
 
1.18 "Northeast Provinces" shall have the meaning given to it in
Section 3.2.
 
1.19           "Report" shall have the meaning given to it in the Section 4.4
of this Agreement.
 
1.20 "Territory" shall mean the People's Republic of China, the Hong Kong SAR
and Macao SAR.
 
1.21 "Trademarks" shall mean and include those trademarks services marks or and
trade names, proposed by AXM for use with Contract Services, and approved in
writing by CBAI, which approval shall not be unreasonably withheld.
 
1.22 "Valid Claim" shall mean (a) any claim of an issued and unexpired patent
which has not been held unenforceable or invalid by a court or other
governmental agency of competent jurisdiction in an unappealed or unappealable
decision, and which has not been disclaimed or admitted to be invalid or
unenforceable through reissue or otherwise, or (b) a pending claim in a pending
patent application. Notwithstanding (b) above, if a pending claim in a pending
patent application does not issue as a claim as defined in (a) above within ten
(10) years after the date from which the patent application takes priority, that
pending claim is not a Valid Claim unless and until it subsequently issues, in
which case such claim shall be reinstated as a Valid Claim as of the issue date
of such claim.
 
2.      COOPERATION TO DEVELOP CORD BLOOD BUSINESS IN CHINA
 
2.1 General Purpose. The purpose of this Agreement is to establish a strategic
relationship between CBAI and AXM to cooperatively develop the Cord Blood
Business in the Territory by contributing expertise and that each party has
available.
 
Agreement, and the other party agrees to cooperate in attending a meeting via
telephone, or at a mutually convenient location as promptly as possible, but in
no case delayed by more than thirty (30) days.
 
 
3

--------------------------------------------------------------------------------

 
 
3.      LICENSE. TECHNICAL SUPPORT AND TRAINING
 
3.1 Grant of License. CBAI hereby grants to Newco an exclusive, perpetual
license to use CBAI's Proprietary Know-how, to manufacture, produce, market,
distribute, sell and use the Contract Services within the Territory, in
accordance with the terms and conditions, and subject to the limitations of,
this Agreement. The license granted by CBAI to Newco under this Section 3.1
shall include the right to use CBAI's Proprietary Know-how in conducting
advanced research and development activities with respect to therapeutic
products derived from umbilical cord stem cells, and to utilize the results of
such advanced research and development activities, including any Improvements
and Enhancements in accordance with the terms and conditions, and subject to the
limitations, of this Agreement. CBAI shall be permitted to use any Improvements
or Enhancements developed by NEWCO without charge or fee, and NEWCO shall keep
CBAI informed on the development of all such Improvements and Enhancements.
Sub-licenses shall be permitted with CBAI's consent, which consent will not be
unreasonably withheld.
 
3.2 Technical Support and Training. CBAI shall provide at no extra charge to
Newco and its relevant Affiliates, such initial training and technical support
on the correct implementation and use of CBAI Proprietary Know How within
Liaoning, Jilin and Heilongjiang Provinces of China (the "Northeast Provinces").
CBAI may charge a reasonable service fee as mutually agreed by the parties for
any technical support or training provided to Newco and/or its Affiliates
outside the Northeast Provinces. In addition, CBAI shall provide AXM personnel
with reasonable access to consult with pertinent CBAI employees that have had
prior experience on Cord Blood Business. Such consultations shall occur at the
request of AXM, provided that it is at a mutually agreeable time and place. Each
Party shall be responsible for its own expenses incurred in connection with any
such consultations. The subject matter and scope of such consultations shall be
defined jointly by AXM and CBAI and shall be intended to allow AXM to take
hands-on advantage of such pertinent CBAI employees' expertise and resources for
purposes of assisting Newco in the development, manufacture, use, marketing,
promotion, sale and other commercialization of Contract Services.
 
4.      PAYMENTS AND ROYALTIES.
 
4.1 Payment. In partial consideration of the exclusive license granted to Newco
and other services to be provided by CBAI under this Agreement, Newco agrees to
issue to CBAI 100 of its ordinary shares, which shall constitute 10% of Newco's
total Adjusted Issued and Outstanding Shares as of the Effective Date,
calculated on a fully diluted basis as though all outstanding warrants, options,
convertible debt, and/or any other rights to acquire Newco shares have been
fully exercised. . The shares issued to CBAI hereunder shall be restricted
shares. CBAI's 10% equity interest in Newco shall not be diluted and if
additional securities, warrants, options, convertible debt or other rights to
acquire shares of Newco are issued, at the same time as such securities or
rights are issued, Newco shall issue securities or rights equal to 10% of such
additional issued securities or rights, to CBAI; provided, however, that such
anti dilution provision shall not apply in the following circumstances: (1)
equity securities are issued in an initial public offering by Newco raising net
proceeds of at least $5 Million, (2) equity securities are issued in a private
placement by Newco in which new investors contribute net capital of not less
than $4 Million, (3) equity securities are issued in connection with the
establishment of a strategic relationship with an unrelated party or (4) the
issuance of equity securities as incentive compensation to officer, employees,
directors or agents of Newco pursuant to an equity incentive plan approved by
Newco's board of directors. In addition to the ordinary shares, Newco shall
issue to CBAI five-year stock purchase warrants to acquire ordinary shares of
Newco at an exercise price equivalent to $0.01 per share (the "Warrants").
Exercise of the Warrants shall be subject to a condition that such exercise is
required to enable CBAI to maintain an equity ownership interest in Newco equal
to at least 5% of the then outstanding shares of capital stock of Newco.
 
4.2 Royalties. As additional consideration for the exclusive license
granted to Newco under this Agreement, Newco shall pay to CBAI a royalty on
revenues generated by sale of the Contract Services in the amount of eight and
half percent (8.5%) of Net Revenues. Royalty payments shall be made on a
quarterly basis, within sixty (30) days after the end of each calendar quarter,
based upon the Net Revenues generated by Newco and its Affiliates and
sub-licensees during such preceding calendar quarter. Royalties shall be
calculated and paid in U.S. dollars by converting all applicable Net Revenues
into U.S. dollars in accordance with the provisions of Section 4.6 below. AXM
Pharma shall guarantee the payment of royalties hereunder by Newco.
 
4.3 Minimum Royalties. In order to maintain its exclusive license
in the Territory, AXM must pay CBAI the minimum royalties set forth below. If
the required minimum royalties are not paid on the date indicated, CBAI shall
have the right in its sole discretion to terminate the license granted to AXM
under this Agreement, by delivery of 30 days written notice to AXM
 

 Royalty Year     Minimum Royalty    December 31,2011   $ US 62,866.00  
 December 31,2012   $ US187,136.00    December 31,2013   $ US 382,636.00  
 December 31,2014   $ US 590,886.00    December 31,2015 and each year thereafter
  $ US 884,136.00  



 
4

--------------------------------------------------------------------------------

 
 
4.4 Reports. Newco shall furnish to CBAI at the same time as each royalty
payment is made by Newco, a detailed written report of Net Revenues of the
Contract Services and the royalty due and payable thereon (the "Report"),
including a description of any offsets or credits deducted therefrom, on a
product-by-product basis, for the calendar year upon which the royalty payment
is based.
 
4.5 Audits. Newco shall keep and require its Affiliates and sub­licensees to
keep, full, complete and accurate books and records as are necessary to
ascertain Newco's compliance with this Agreement, including such records as are
necessary to calculate and verify royalty payments owed. Upon the written
request of CBAI and not more than twice in each calendar year, Newco shall
permit an independent certified public accounting firm of internationally
recognized standing selected by CBAI and reasonably acceptable to Newco, at the
CBAI's expense, to have access upon prior written notice during normal business
hours to the records of Newco as may be reasonably necessary to verify the
accuracy of the Net Revenue and royalty payments for any year ending not more
than thirty-six (36) months prior to the date of such request. The accounting
firm shall disclose to CBAI only whether the Reports are correct and the
specific details concerning any discrepancies. No other information shall be
shared. CBAI shall treat all financial information subject to review under this
Section 4.5 as confidential and shall cause its accounting firm to retain all
such financial information in confidence. All amounts due as shown by the audit
shall be paid within thirty (30) days following the receipt of the final audit
report. The expense of such audit shall be borne by CBAI; provided, however,
that if an error of more than ten percent (10%) in favor of Newco or its
Affiliates or sub-licensees is discovered, then such expenses shall be paid by
Newco.
 
4.6 Exchange Rate. Net Revenues recorded in Chinese Renminbi shall be converted
to U.S. Dollars for purposes of calculating royalties at the rate of exchange
for the Renminbi published in the Wall Street Journal (New York Edition) for the
last business day of the calendar quarter to which such Net Revenue relates.
 
4.7 Taxes; Withholding. Any tax or charges required to be withheld by Newco
under the laws of the Territory for the accounts of CBAI shall be promptly paid
by Newco for and on behalf of CBAI to the appropriate governmental authority,
and Newco shall use its reasonable best efforts to furnish CBAI with proof of
payment of such tax together with official or other appropriate evidence issued
by the applicable government authority. Any such tax or other charges actually
paid on CBAI's behalf shall be deducted from royalty payments due CBAI.
 
5.      PROTECTION OF INTELLECTUAL PROPERTY RIGHTS.
 
5.1 Prosecution and Maintenance. CBAI shall have the sole right, at its sole
expense, to prepare, file, prosecute and maintain any patents, copyrights or
trademarks relating to the CBAI Proprietary Know-how.
 
5.2  Enforcement.

 
5

--------------------------------------------------------------------------------

 
 
5.2.1 Each party shall promptly inform the other if it becomes aware of any
actions by any third party which might reasonably be expected to constitute
misappropriation or unauthorized use or disclosure of CBAI Proprietary Know-how.
All parties shall reasonably co-operate to prevent such misappropriation or
unauthorized use of CBAI Proprietary Know-how by a third party in the Territory.
Each party shall bear its own litigation costs incurred hereunder.
 
5.2.2 With respect any action to protect CBAI Proprietary Know-how, all monies
recovered upon the final judgment or settlement of any such action shall be used
(a) first, to reimburse the costs and expenses (including reasonable attorneys'
fees and costs) of CBAI and Newco; (b) then to the extent that damages are
awarded for lost sales or lost profits from the sale of Contract Services in the
Territory, to CBAI in an amount equal to the applicable royalty on lost sales of
Contract Services, and (ii) the balance of any award for lost sales or lost
profits from the sale of Contract Services in the Territory shall be paid Newco;
and (c) the remainder to the account of CBAI..
 
6.      GENERAL OBLIGATIONS
 
6.1 Interests in Proprietary Know-how. CBAI shall retain full ownership and
title to CBAI's Proprietary Know-how and shall use its best efforts to preserve
and maintain such ownership and title.
 
6.2 Information and Materials. Each party will provide to the other party such
information and materials as the parties mutually agree to be necessary or
useful to carry out the activities contemplated by this Agreement.
 
6.3 Costs and Expenses. Each party will bear its own expenses in development of
the Contract Services and in carrying out all other activities related to this
Agreement, including the salaries of its personnel and the costs of licensing
technologies for the Cord Blood Business.
 
7.      USE OF MATERIALS AND TRADEMARKS
 
7.1 Trademarks. Subject to CBAI's written consent with reasonable time to
review, Newco and its Affiliates may use Trademarks of CBAI as part of materials
that involve or refer to and are in furtherance of the relationship between the
parties contemplated by this Agreement, including marketing and advertising
materials, co-sponsorships, joint exhibits at trade shows, and World Wide Web
links by a party to the other party ("Marketing Materials"). The Trademarks of
CBAI used in the Marketing Materials, together with the goodwill associated
therewith, remain the exclusive property of CBAI. All uses of such Marks of CBAI
shall inure solely to the benefit of CBAI.
 
7.2 Other Rights. Nothing in this Agreement will affect either party's right to
refer to the other party or the other party's products to the extent permitted
by applicable law without a license.
 
 
6

--------------------------------------------------------------------------------

 
 
8.      REPRESENTATIONS, WARRANT IETS AND COVENANTS
 
8.1 Mutual Representations and Warranties.   Each Party hereby represents and
warrants to the other Party that:
 
8.1.1 it is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction in which it is incorporated, and has full
corporate power and authority and the legal right to own and operate its
property and assets.
 
8.1.2 it has the corporate power and authority and the legal right to enter into
this Agreement and perform its obligations hereunder; it has taken all necessary
corporate action on its part required to authorize the execution and delivery of
this Agreement and the performance of its obligations hereunder; and this
Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid and binding obligation of such Party that is
enforceable against it in accordance with its terms;
 
8.1.3 it has not entered, and will not enter, into any agreement with any third
party that is in conflict with the rights granted to the other Party under this
Agreement, and has not taken and will not take any action that would in any way
prevent it from granting the rights granted to the other Party under this
Agreement, or that would otherwise materially conflict with or adversely affect
the rights granted to the other Party under this Agreement; and
 
8.1.4 its performance and execution of this Agreement will not result in a
breach of any other contract to which it is a party;
 
8.2           Representations, Warranties and Covenants of AXM Pharma
 
and Newco. AXM and Newco represent and warranty or covenant to CBAI that:
 
8.2.1 The authorized capital stock of Newco is 2000 ordinary shares. As of the
date of this Agreement, 900 shares have been issued to AXM Pharma. There are no
outstanding options, warrants or other securities convertible or exchangeable
into ordinary shares of Newco.
 
8.2.2 The ordinary shares to be issued to CBAI pursuant to Section 4.1 hereof
have been duly authorized and, upon issuance pursuant to the terms and
conditions of this Agreement, shall be fully paid and non-assessable.
 
 
7

--------------------------------------------------------------------------------

 
 
8.2.3 It is the intention of the parties that CBAI shall have a designated
representative on the Board of Directors of AXM Pharma and the Board of
Directors of Newco. The Board of Directors of AXM Pharma shall appoint Matthew
L. Schissler, CEO of CBAI, to fill the current vacancy on the AXM Pharma Board
of Directors and shall take all commercially reasonable steps to facilitate Mr.
Schissler's nomination and election to the Board of Directors at the next annual
meeting of the AXM Pharma stockholders. In the event that Mr. Schissler is not
elected to the Board of Directors of AXM Pharma at the next annual meeting of
stockholders, then AXM Pharma shall grant Mr. Schissler board observer and
meeting participation rights pursuant to a customary board observer's agreement
which insures that, subject to customary rights to recuse a board observer from
participating in matters involving a conflict of interest for such observer, Mr.
Schissler or such other CBAI representative as may be provided for below, may
attend and participate (but not vote) in all board meetings. In addition, AXM
Pharma shall appoint Mr. Schissler) to the Board of Directors of Newco and shall
maintain his position on such board during the term of this Agreement.
Notwithstanding the commitments set forth in this Section 8.2.3, in the event
that Mr. Schissler, or any designated alternate, becomes the subject of any
legal proceeding listed in SEC Regulation S-K Item 401(f), then AXM Pharma shall
have no further obligation to maintain Mr. Schissler or such designated
alternate on the Board of Directors of AXM Pharma or Newco. In the event that
Mr. Schissler becomes unavailable to serve as a director of AXM Pharma or Newco
for any reason, or in the event that CBAI prefers to designate an alternate
representative for either or both positions, then the obligations of AXM with
respect to appointment of Mr. Schissler shall apply to such designated alternate
representative, provided that, the identity of such alternate shall be subject
to AXM Pharma's consent, which consent shall not be unreasonably withheld.
 
8.3     Representations and Warranties of CBAI. CBAI represents and warrants to
AXM Pharma and Newco that:
 
8.3.1 CBAI has not taken any action to encumber any of its right, title and
interest in CBAI's Proprietary Know-how in the Territory;
 
8.3.2 CBAI has sufficient rights in and to the CBAI's Proprietary Know-how to
grant the rights set forth in this Agreement to AXM;
 
8.3.3 CBAI has not and shall not misappropriate the trade secrets or
intellectual property rights of any other entities in its activities to develop
the CBAI's Proprietary Know-how; and
 
8.3.4 CBAI is unaware of any activities by third parties that would constitute
infringement of CBAI Proprietary Know how or of any of the inventions claimed
under the CBAI Patents;
 
8.3.5 CBAI is not aware of any claims, judgments or settlements against or owed
by CBAI and has not received notice of any pending or threatened claims or
litigation relating to the CBAI Proprietary Know how or the practice thereof.
 
8.2.6 CBAI understands that the shares of AXM common stock it will receive
pursuant to Section 4.1 hereof are restricted shares which may not be sold,
transferred or conveyed except in accordance with applicable securities laws.
CBAI represents and warrants that it is acquiring such shares for investment
purposes, and not with a view to distribute or resell such shares.
 
 
8

--------------------------------------------------------------------------------

 
 
8.4     Disclaimer.   IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR
ANY SPECIAL, INCIDENTAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR OTHER DAMAGES
SUFFERED BY THE OTHER PERSON ARISING IN ANY WAY OUT OF OR UNDER THIS AGREEMENT,
HOWEVER CAUSED AND ON ANY THEORY OF LIAXMLITY, EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
9.      CONFIDENTIALITY AND PUBLICATION.
 
9.1 Treatment of Confidential Information. The parties agree that during the
term of this Agreement, and for a period of five (5) years after this Agreement
terminates, a party receiving Confidential Information of the other party will
(i) maintain in confidence such Confidential Information to the same extent such
party maintains its own proprietary industrial information, and in any event not
less than reasonable care, (ii) not disclose such Confidential Information to
any third party without prior written consent of the other party and (iii) not
use such Confidential Information for any purpose except those permitted by this
Agreement.
 
9.2 Permitted Disclosures. The confidentiality obligations under this Section 9
shall not apply to the extent that a party is required to disclose information
by applicable law, regulation or order of a governmental agency or a court of
competent jurisdiction; provided, however, that such party shall provide written
notice thereof to the other party, consult with the other party with respect to
such disclosure and provide the other party sufficient opportunity to object to
any such disclosure or to request confidential treatment thereof.
 
10.    INDEMNIFICATION
 
10.1 By CBAI. CBAI shall indemnify and hold harmless AXM Pharma and Newco, and
their directors, officers, employees and agents, from and against all losses,
liabilities, damages and expenses, including reasonable attorneys' fees and
costs, resulting from any claims, demands, actions or other proceedings by any
third party to the extent resulting from (a) the breach of any representation,
warranty or covenant by CBAI under this Agreement or (b) the use of the
Confidential Information of CBAI by AXM Pharma, Newco or their Affiliates or
sub-licensees, in each case except to the extent such claim, demand, action or
other proceeding is caused by the negligent or willful misconduct of AXM Pharma,
Newco or any of their directors, officers, employees or agents, or affiliates.
 
10.2 By AXM Pharma and Newco. AXM Pharma and Newco shall, on a joint and several
basis, indemnify and hold harmless CBAI and its directors, officers, employees
and agents, from and against all losses, liabilities, damages, expenses
including reasonable attorneys' fees and costs resulting from any claims,
demands, actions or other proceedings by any third party to the extent resulting
from (a) the breach of any representation, warranty or covenant by AXM Pharma or
Newco under this Agreement; or (b) the use by AXM Pharma or Newco of the
Confidential Information of CBAI, in each case except to the extent such claim,
demand, action or other proceeding is caused by the negligent or willful
misconduct of CBAI or any of its directors, officers, employees or agents, or
affiliates.
 
 
9

--------------------------------------------------------------------------------

 
 
11.    TERM AND TERMINATION.
 
11.1 Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated by mutual consent or pursuant to Section 11.2 below, shall
continue for a period of 15 years.
 
11.2 Termination. Either party may terminate this Agreement for the other
party's material breach if such breach remains uncured for thirty (30) days
after receipt by the breaching party of written notice thereof. If either party
initiates insolvency or bankruptcy proceedings, or is the subject of involuntary
bankruptcy proceedings that are not dismissed within 60 days, then the other
party shall have the right to immediately terminate this Agreement.
 
11.3 Rights Upon Expiration or Termination. Upon expiration or termination of
this Agreement, Sections 1, 6.1, 8.4, 9, 10, 11.3 and 13.3 will survive. Neither
party shall have any further rights or obligations upon the expiration of this
Agreement. Upon such expiration or termination, the license granted in Section
3.1 shall remain in effect for such time period, not to exceed nine months, as
may be necessary for AXM to continue to furnish Contract Services pursuant to
arrangements that were entered into prior to expiration or termination of the
Agreement. CBAI shall be entitled to royalties as set forth in Article 4 of this
Agreement with respect to any Net Revenues which may be generated from the
provision of Contract Services following termination of this Agreement.
 
12.    ASSIGNMENT: SUCCESSORS.
 
12.1 Assignment. Any and all assignments of this Agreement or any rights granted
hereunder by AXM without the prior written consent of CBAI are void except (i)
to an Affiliate of AXM or (ii) as expressly permitted hereunder. Notwithstanding
the foregoing, consent of CBAI shall not be required in connection with the sale
of all or substantially all of the assets of AXM Pharma or Newco pertaining to
this Agreement or the acquisition or merger of all of the business of Newco
pertaining to this Agreement whereby stockholders of AXM Pharma or Newco prior
to such acquisition continue to be the shareholders in the merged entity or in
the acquiring entity.
 
12.2 Binding Upon Successors and Assigns. Subject to the limitations on
assignment herein, this Agreement shall be binding upon and inure to the benefit
of any successors in interest and assigns of the Parities. Any such successor or
assignee of Newco's interest shall expressly assume in writing the performance
of all the terms and conditions of this Agreement to be performed by Newco.
 
 
10

--------------------------------------------------------------------------------

 
 
13.    GENERAL PROVISIONS.
 
13.1 Strategic Relationship. The relationship between CBAI on the one hand and
AXM Pharma and Newco on the other hand is strategic relationship. CBAI and AXM
are not joint venturers, partners, principal and agent, master and servant,
employer or employee, and have no other relationship other than a strategic
relationship. CBAI and AXM shall have no power to bind or obligate each other in
any manner, other than as is expressly set forth in this Agreement.
 
13.2 Entire Agreement: Modification. This Agreement set forth the entire
agreement and understanding between the parties as to the subject matter hereof
and supersede all prior or contemporaneous agreements or understanding as
between the parties relating to their subject matter. There shall be no
amendments or modifications to this Agreement, except by a written document
which is signed by both parties.
 
13.3 Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of California without
regard to conflicts of laws principles. Any and all actions or proceedings
seeking to enforce any provision of, or based on any right arising out of this
letter of intent shall be settled by arbitration in Hong Kong under the Hong
Kong International Arbitration Centre Administered Arbitration Rules in force at
the date of this letter of intent. The arbitration shall be conducted by three
(3) arbitrators (the "Arbitral Tribunal") and the language of the arbitration
shall be English. The interim and/or final awards rendered by the Arbitral
Tribunal shall be final and binding on the parties.
 
13.4 Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.
 
13.5 Severability. Should any one or more of the provisions of this Agreement be
held invalid or unenforceable by a court of competent jurisdiction, it shall be
considered severed from this Agreement and shall not serve to invalidate the
remaining provisions thereof The parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by them when entering this Agreement may
be realized. If the parties fail to reach a modified agreement within sixty (60)
days after the relevant provision is held invalid or unenforceable, then the
dispute shall be resolved in accordance with the procedures set forth in Section
13.2. While the dispute is pending resolution, this Agreement shall be construed
as if the provision were deleted by agreement of the parties.
 
13.6 No Waiver. Any delay in enforcing a party's rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such party's rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver signed by
the party against whom such waiver is being enforced as to a particular matter
for a particular period of time.
 
 
11

--------------------------------------------------------------------------------

 
 
13.7 Name. Whenever there has been an assignment or a sublicense by Newco as
permitted by this Agreement, the reference to "Newco" as used in this Agreement
shall also include and refer to, if appropriate, such assignee or sub-licensee.
 
13.8 Notices. Any notices required by this Agreement shall be in writing, shall
specifically refer to this Agreement and shall be sent by registered or
certified airmail, postage prepaid, or by telefax, telex or cable, charges
prepaid, or by overnight courier, postage prepaid and shall be forwarded to the
respective addresses set forth below unless subsequently changed by written
notice to the other party:
 
To CBAI:
Cord Blood America, Inc.
1857 Helm Drive
Las Vegas, NV 89119
Attention: Matt Schissler
Fax No.:
 
Copy to:
Davis and Associates
P.O. Box 12009
Marina Del Ray,CA
310.823.8300
Attn.Don Davis
 
To AXM:
AXM Pharma, Inc.
[20955 Pathfinder Road, Suite 100
Diamond Bar, CA 91765]
Attention: Weishi Wang
Fax No.:
 
and a copy to: Morrison & Foerster LLP.
555 West Fifth Street, Suite 3500
Los Angeles, CA, 90013
Attention: Hillel Conn
Fax No.: (213) 892-5454
 
Notice shall be deemed delivered upon the earlier of (a) when received, (b)
three (3) days after deposit into the mail, or (c) the date notice is sent via
telefax, telex or cable, (d)the day immediately following delivery to overnight
courier (except Sunday and holidays).
 
13.9 Counterparts.  This  Agreement  may  be   executed   in counterparts, each
of which shall be deemed to be an original and together shall be deemed to be
one and the same agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives as of the Effective Date.
 
AXM Pharma INC
 
  CORD BLOOD AMERICA, INC  
By: /s/ Weishi Wang
 
By: /s/ Matthew L. Schissler
 
Name: Weishi Wang
 
Name: Matthew L. Schissler
 
 
NEWCO
 
/s/ Weishi Wang
 
 
 



 
13

--------------------------------------------------------------------------------

 
 